Exhibit 12.2 CAPITAL ONE FINANCIAL CORPORATION COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Year Ended December 31, (Dollars in millions) Ratio (including interest expense on deposits): Earnings: Income from continuing operations before income taxes $ Fixed charges Equity in undistributed (income) loss of unconsolidated subsidiaries 49 60 55 43 15 Earnings available for fixed charges, as adjusted $ Fixed charges: Interest expense on deposits and debt $ Interest factor in rent expense 8 8 22 35 14 Total fixed charges Preferred stock dividends, pre-tax — 16 — — Total fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges, including interest on deposits, and preferred stock dividends Ratio (excluding interest expense on deposits): Earnings: Income from continuing operations before income taxes $ Fixed charges Equity in undistributed (income) loss of unconsolidated subsidiaries 49 60 55 43 15 Earnings available for fixed charges, as adjusted $ Fixed charges: Interest expense on debt(2) $ Interest factor in rent expense 8 8 22 35 14 Total fixed charges Preferred stock dividends, pre-tax — 16 — — Total fixed charges and preferred stock dividends $ Ratio of earnings to fixed charges, excluding interest on deposits, and preferred stock dividends On February 27, 2009, we acquired Chevy Chase Bank, FSB.The transaction was accounted for as a purchase, and the related results of operations are included in our consolidated results from the date of the transaction. Represents total interest expense reported in our consolidated statements of income, excluding interest on deposits of $1.5billion, $2.1 billion, $2.5 billion, $2.9 billion and $1.8 billion in 2010, 2009, 2008, 2007 and 2006, respectively.
